DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/25/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (US 2014/0037725 A1), in view of Plachetka et al (US .
Kannan taught a method of administering to a patient (generally) [0064], in a fasting state [0046, Table 3], an immediate release [abstract] solid dosage form of naproxen [claim 16]. Said dosage form provided a therapeutically effective amount of naproxen [0021], and exhibited a maximum plasma concentration of 25 µg/mL [claim 13], at a maximum concentration time of 2 hours [claim 14]. 
The dosage form further comprised an intragranular portion comprising the naproxen, microcrystalline cellulose (e.g., filler), hypromellose (e.g., binder) and povidone (e.g., disintegrant) [0035-0037, 0069 and Table 1]. 
Additionally, calcium, magnesium, sodium and potassium carbonates were taught [0035 and 0039].
Although Kannan generally taught a patient, Kannan did not specifically teach a human, as recited in claim 1. Although Kannan taught carbonates, Kannan did not teach particle sizes of the carbonates, as recited in claim 1; and, the dosage of carbonate, as recited in claim 5. Although Kannan taught a max blood plasma concentration at a max time, Kannan did not specifically teach the said plasma concentration at 10 minutes or less, as recited in claim 1. Although Kannan taught an intragranular portion, Kannan did not teach the particle size of the intragranular portion, as recited in claim 1.
	Plachetka taught naproxen tablets [Figure 5B (one tablet), claim 19] having a plasma concentration of 0-40 µg/mL at 0-30 minutes or of 0-65 µg/mL at 0-60 minutes, when administered to humans [claims 19 and 51].

Regarding the concentration time of the active agent, the differences in the claimed subject matter and the prior art are max 2 hours (Kannan), versus ten minutes or less (claim 1); 7-9 minutes (claim 2); 50 minutes or less (claim 8).
Kannan was not silent the concentration time. For example, Kannan taught a max plasma concentration at a maximum time of two hours. However, Kannan was not specific the claimed 10 minutes or less; or 50 minutes or less. 
Nevertheless, Plachetka taught a blood plasma concentration exhibited in 0-30 minutes, or 0 to 60 minutes, concentration times that overlap that which are instantly recited. The time in which it takes the active agent to reach a maximum concentration in the blood is recognized to have different effects (e.g., pharmacokinetic profile and bioavailability, as taught by Plachetka at the Figures) with changing time periods. Thus, the general condition is known, and the concentration time is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been obvious to optimize the concentration time of Kannan, as taught by Plachetka.
The combined teachings of Kannan and Plachetka did not teach the particle size of the carbonate.
Bertelsen disclosed quick release pharmaceutical compositions of drug substances, with at least about 50 % release of the active within 20 minutes [title and 
Carbonates, disclosed as alkaline substances [col 6, lines 26-36], were included at 20-250 µm [col 7, lines 8-18]. Ingredients of the composition were included at 1-1600 mg [col 11, lines 9-12 and col 13, lines 60-63]. 
Since Kannan disclosed immediate release naproxen formulations generally containing carbonates, it would have been prima facie obvious to one of ordinary skill in the art to formulate Kannan’s compositions with the particle sizes and amounts of carbonates taught by Bertelsen. An ordinarily skilled artisan would have been so motivated, because carbonates, when in composition with naproxen, enabled suitable contact with the active, and imparted the necessary mechanical strength to the composition, in order to enable normal handling [Bertelsen; col 7, lines 19-23].
An ordinarily skilled artisan would have been motivated to include carbonates at 20-250 µm and 1-1600 mg, because at said sizes and amounts, the ingredients enabled suitable contact with the active (naproxen), and imparted the necessary mechanical strength to the composition, to enable normal handling, as taught by Bertelsen.
The combined teachings of Kannan, Plachetka and Bertelsen did not teach the particle size of the intragranular portion.

It would have been prima facie obvious to one of ordinary skill in the art to formulate Kannan’s intragranular portion with a particle size diameter of the granules at 400 µm or less. An ordinarily skilled artisan would have been motivated to administer a solid dosage formulation without imparting roughness in the mouth, and that was easily administered without discomfort, as taught by Shimizu at the abstract.
The instant claim 1 recites a plasma concentration of at least 15-20 µg/mL in 10 minutes or less; particle size of carbonate at 50-200 microns; particle size of intragranular portion at 200-400 microns.
Kannan taught: a maximum plasma concentration of 25 µg/mL [claim 13], at a maximum concentration time of 2 hours.
Plachekta taught: the mean plasma concentration of naproxen at 0-40 µg/mL, 0-30 minutes; or at 0-65 µg/mL at 0-60 minutes, post treatment. 
Bertelsen taught: carbonates at 20-250 µm and at 1-1600 mg. 
Shimizu taught: granules having an average particle diameter of 400 µm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
	Further, regarding claim 1, it is instantly recited that the method comprises raising the pH to facilitate dissolution and absorption in the human stomach.
	The instant Specification [0021] disclosed that the particle size of the intragranular and carbonate portions of the invention help keep the active ingredient naproxen in 
	As such, it appears that the particle size of the intragranular and carbonate portions facilitate dissolution in the stomach. Since the combined teachings of the prior art (e.g., see the above rejection over Kannan, particularly in view of Bertelsen and Shimizu) teach the claimed intragranular and carbonate particle sizes, it appears that the compositions of the instant claims and those of the combined prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., dissolution to begin in the human stomach).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., naproxen, carbonate), the properties (e.g., dissolution beginning in the stomach) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the invention and the combined teachings of the prior art.
The instant claim 2 recites a plasma concentration of at least 15-20 µg/mL in 7-9 minutes.

The instant claims 5 and 12 recite 300-500 mg carbonate.
The instant claims 7 and 14 recite 200-300 micron intragranular portion.
The instant claim 8 recites a plasma concentration of at least 15-20 µg/mL in 50 minutes or less; particle size of carbonate at 50-200 microns; particle size of intragranular portion at 200-400 microns.
The instant claim 9 recites a plasma concentration of at least 15-20 µg/mL in 25 minutes or less.
	Claims 1-2, 4-5, 7-9, 11-12 and 14 are rendered prima facie obvious over the combined teachings of Kannan, Plachekta, Bertelsen and Shimizu, as previously discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612